Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

 DOUG LONGHINI,

             Plaintiff,
 v.

 WESTEND @ 25TH CONDOMINIUM
 ASSOCIATION, INC. and MI LINDO
 ECUADOR, INC.,

         Defendant.
 ______________________________________/

                                              COMPLAINT

        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

 mobility-impaired        individuals   (hereinafter   “Plaintiff”),   sues   WESTEND       @    25TH

 CONDOMINIUM ASSOCIATION, INC. and MI LINDO ECUADOR, INC., (hereinafter

 “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

        1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

 litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

 Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

        2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

 § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

        3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

 2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

 U.S.C. § 12181, et seq.

        4.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a
Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 2 of 14



 residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.         At all times material, Defendant, WESTEND @ 25TH CONDOMINIUM

 ASSOCIATION, INC., owned and operated a commercial shopping area at 8726 NW 26th Street,

 Doral, FL (hereinafter the “Commercial Property”) and conducted a substantial amount of business

 in that place of public accommodation in Miami-Dade County, Florida.

         6.         At all material times Defendant WESTEND @ 25TH CONDOMINIUM

 ASSOCIATION, INC., was a Florida Not for Profit Corporation with its principal place of

 business in Doral, Florida.

         7.         At all material times, Defendant MI LINDO ECUADOR, INC. and operated a

 retail business at 8726 NW 26th Street, Doral, FL, Florida (hereinafter the “Restaurant Business”)

 and conducted a substantial amount of business in that place of public accommodation in Miami-

 Dade County, Florida.

         8.         At all material times Defendant MI LINDO ECUADOR, INC. was a Florida

 Profit Corporation with its principal place of business in Miami, Florida.

         9.         Venue is properly located in the Southern District of Florida because Defendants’

 Commercial Property and Restaurant Business are located in Miami-Dade County, Florida,

 Defendant regularly conduct business within Miami-Dade County, Florida, and because a

 substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

 County, Florida.

                                     FACTUAL ALLEGATIONS

         10.        Although over twenty-seven (27) years have passed since the effective date of

 Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with

 disabilities.
                                                   2
Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 3 of 14



        11.        Congress provided commercial businesses one and a half years to implement the

 Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

 extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

 people who are disabled in ways that block them from access and use of Defendants’ businesses

 and properties.

        12.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

 requires landlords and tenants to be liable for compliance

        13.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

 pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

 has very limited use of his hands and cannot operate any mechanisms which require tight grasping

 or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

 without the use of a wheelchair. He is limited in his major life activities by such, including but

 not limited to walking, standing, grabbing, grasping and/or pinching.

        14.        Defendants, WESTEND @ 25TH CONDOMINIUM ASSOCIATION, INC. and

 MI LINDO ECUADOR, INC., owns, operates and oversees the Commercial Property, its general

 parking lot and parking spots.

        15.        Defendant, MI LINDO ECUADOR, INC., owns, operates and oversees the

 Restaurant Business.

        16.         The subject Commercial Property and Restaurant Business are open to the public

 and is located in Doral, Miami-Dade County, Florida.

        17.        The individual Plaintiff visits the Commercial Property, Restaurant Business, and

 businesses located within the Commercial Property, regularly, to include a visit to the Commercial

 Property, Restaurant Business, and businesses located within the Commercial Property on or about
                                                 3
Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 4 of 14



 September 19, 2019, and encountered multiple violations of the ADA that directly affected his

 ability to use and enjoy the Commercial Property, Restaurant Business, and businesses located

 therein. He often visits the Commercial Property, Restaurant Business, and businesses located

 within the Commercial Property in order to avail himself of the goods and services offered there,

 and because it is approximately eleven (11) miles from his residence, and is near his friends’

 residences as well as other businesses and restaurants he frequents as a patron. He plans to return

 to the Commercial Property, Restaurant Business and the businesses located within the

 Commercial Property within thirty (30) days of the filing of this Complaint.

        18.      Plaintiff resides nearby in the same County and state as the Commercial Property.

 Restaurant Business and the businesses located within the Commercial Property, has regularly

 frequented the Defendants’ Commercial Property, Restaurant Business, and the businesses located

 within the Commercial Property for the intended purposes because of the proximity to his and his

 friends’ residences and other businesses that he frequents as a patron, and intends to return to the

 Commercial Property, Restaurant Business, and businesses located within the Commercial

 Property within thirty (30) days from the filing of this Complaint.

        19.      The Plaintiff found the Commercial Property, Restaurant Business and the

 businesses located within the Commercial Property to be rife with ADA violations. The Plaintiff

 encountered architectural barriers at the Commercial Property, Restaurant Business and businesses

 located within the Commercial Property and wishes to continue his patronage and use of each of

 the premises.

        20.       The Plaintiff has encountered architectural barriers that are in violation of the

 ADA at the subject Commercial Property, Restaurant Business and businesses located within the

 Commercial Property. The barriers to access at Defendants’ Commercial Property, Restaurant
                                              4
Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 5 of 14



 Business and the businesses located within the Commercial Property have each denied or

 diminished Plaintiff’s ability to visit the Commercial Property, Restaurant Business, and

 businesses located within the Commercial Property, and have endangered his safety in violation

 of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

 injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others similarly

 situated.

        21.      Defendants, WESTEND @ 25TH CONDOMINIUM ASSOCIATION, INC. and

 MI LINDO ECUADOR, INC., own and operate a place of public accommodation as defined by

 the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants,

 WESTEND @ 25TH CONDOMINIUM ASSOCIATION, INC. and MI LINDO ECUADOR,

 INC. is responsible for complying with the obligations of the ADA. The place of public

 accommodation that Defendants, WESTEND @ 25TH CONDOMINIUM ASSOCIATION, INC.

 and MI LINDO ECUADOR, INC., own and operate the Commercial Property and Restaurant

 Business, located at 8726 NW 26th Street, Doral, FL, Florida.

        22.      Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

 described Commercial Property, Restaurant Business, and the businesses located within the

 Commercial Property, including but not necessarily limited to the allegations in Paragraphs 27 and

 29 of this Complaint. Plaintiff has reasonable grounds to believe that he will continue to be

 subjected to discrimination at the Commercial Property, Restaurant Business, and businesses

 located within the Commercial Property, in violation of the ADA. Plaintiff desires to visit the

 Commercial Property, Restaurant Business, and businesses located therein, not only to avail

 himself of the goods and services available at the Commercial Property, and businesses located
                                                 5
Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 6 of 14



 within the Commercial Property, but to assure himself that the Commercial Property, Restaurant

 Business, and businesses located within the Commercial Property are in compliance with the

 ADA, so that he and others similarly situated will have full and equal enjoyment of the Commercial

 Property, and businesses located within the Commercial Property without fear of discrimination.

        23.       Defendant, WESTEND @ 25TH CONDOMINIUM ASSOCIATION, INC., as

 landlord and owner of the Commercial Property Business, is responsible for all ADA violations

 listed in Counts I and II of this Complaint. Defendant MI LINDO ECUADOR, INC., is jointly and

 severally liable for all the ADA violations listed in Count II of this Complaint.

        24.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

 described Commercial Property, Restaurant Business, and businesses located within the

 Commercial Property, but not necessarily limited to the allegations in Paragraphs 27 and 29 of this

 Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

 discrimination at the Commercial Property, and businesses within the Commercial Property, in

 violation of the ADA. Plaintiff desires to visit the Commercial Property, Restaurant Business,

 and businesses within the Commercial Property, not only to avail himself of the goods and services

 available at the Commercial Property, Restaurant Business, and businesses located within the

 Commercial Property, but to assure himself that the Commercial Property, and businesses located

 within the Commercial Property are in compliance with the ADA, so that he and others similarly

 situated will have full and equal enjoyment of the Commercial Property, and businesses located

 within the Commercial Property without fear of discrimination.

        25.       Defendants have discriminated against the individual Plaintiff by denying him

 access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
                                                 6
Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 7 of 14



      and/or accommodations of the Commercial Property, and businesses located within the

      Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.


                                   COUNT I
        ADA VIOLATIONS AS TO WESTEND @ 25TH CONDOMINIUM ASSOCIATION,
                                    INC.

             26.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

      through 25 above as though fully set forth herein.

             27.       Defendant, WESTEND @ 25TH CONDOMINIUM ASSOCIATION, INC. has

      discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

      inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

      has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

      Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

      the following:

             A. Parking

 i.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

         located on an excessive slope. Violation: There are accessible parking spaces located on an

         excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

ii.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

         aisles are located on an excessive slope. Violation: There are accessible parking space access

         aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

         of the 2010 ADA Standards, whose resolution is readily achievable.



                                                      7
 Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 8 of 14



iii.   There are accessible parking spaces and access aisles with faded striping that makes it

       impossible to differentiate the boundaries. The facility fails to maintain the elements that are

       required to be readily accessible and usable by persons with disabilities, violating 28 CFR

       36.211.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

ii.    The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   There are protruding objects on the path of travel at the facility that present a hazard of

       colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

       the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

          C. Public Restrooms

          28.        There are permanently designated interior spaces without proper signage,
                                                8
 Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 9 of 14



       violating Section 4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA

       Standards, whose resolution is readily achievable.

                                     COUNT II
          ADA VIOLATIONS AS TO MI LINDO ECUADOR, INC. AND WESTEND @ 25TH
                          CONDOMINIUM ASSOCIATION, INC.

              29.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 25 above as though fully set forth herein.

              30.       Defendants, WESTEND @ 25TH CONDOMINIUM ASSOCIATION, INC. and

       MI LINDO ECUADOR, INC. has discriminated, and continue to discriminate, against Plaintiff in

       violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

       January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

       less). A list of the violations that Plaintiff encountered during his visit to the Commercial

       Property, include but are not limited to, the following:

       Public Restrooms

  i.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

ii.       The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

          door without assistance, as they require tight grasping. Violation: The restroom door has non-

          compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

          and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

          achievable.

iii.      The Plaintiff could not transfer to the toilet without assistance, as the grab bars are missing.

          Violation: The grab bars do not comply with the requirements prescribed in Section 4.16.4 and
                                                     9
 Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 10 of 14



        Figure 29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iv.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-compliant

        distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

        604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not use the lavatory without assistance, as the required knee & toe

        clearances are not provided. Violation: There are lavatories in public restrooms without the

        required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

        ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 vi.    The Plaintiff could not use the lavatory faucets without assistance, as they require a tight grasp

        and twist to operate. Violation: Compliant faucets are not provided at the lavatory violating

        Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

        the required location. Violation: The toilet paper dispenser is not mounted in accordance with

        Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

        whose resolution is readily achievable.

viii.   The Plaintiff had difficulty using the toilet paper & paper towels due to the rolls not being

        located within a dispenser. Violation: Elements in the restroom are not readily accessible and

        usable by persons with disabilities, violating 28 CFR 36.211, whose resolution is readily

        achievable.
                                                     10
Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 11 of 14



ix.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

         and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.


                                    RELIEF SOUGHT AND THE BASIS

             31.       The discriminatory violations described in Paragraphs 27 and 29 are not an

      exclusive list of the Defendants’ ADA violations.          Plaintiff requests an inspection of the

      Defendants’ places of public accommodation in order to photograph and measure all of the

      discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

      timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

      by virtue of the barriers' presence, which prevented Plaintiff, DOUG LONGHINI, from further

      ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

      Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

      with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and

      the remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

      representatives pursuant to Federal Rule of Civil Procedure 34.

             32.       The individual Plaintiff, and all other individuals similarly situated, have been

      denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

      privileges, benefits, programs and activities offered by Defendant, Defendants’ buildings,

      businesses and facilities; and has otherwise been discriminated against and damaged by the

      Defendants because of the Defendants’ ADA violations as set forth above. The individual

      Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

      damage without the immediate relief provided by the ADA as requested herein. In order to remedy

                                                        11
Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 12 of 14



  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         33.          Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         34.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

  entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

  U.S.C. § 12205 and 28 CFR 36.505.

         35.          A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the
                                                   12
Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 13 of 14



  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         36.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendants.

         37.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate its

  businesses, located at and/or within the commercial property located at 8726 NW 26th Street,

  Doral, FL, the exterior areas, and the common exterior areas of the Commercial Property,

  Restaurant Business, and businesses located within the Commercial Property, to make those

  facilities readily accessible and useable to The Plaintiff and all other mobility-impaired persons;

  or by closing the facility until such time as the Defendants cure the violations of the ADA.

         WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or
                                                   13
Case 1:19-cv-24923-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 14 of 14



  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


  Dated: November 27, 2019
                                                GARCIA-MENOCAL & PEREZ, P.L.

                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                                      aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                  14
